IN THE
                        TENTH COURT OF APPEALS

                               No. 10-12-00189-CV

TRIBO PRODUCTION COMPANY LTD,
                                                         Appellant
v.

ELIZABETH WILSON NEWCOMB
AND JAMES D. WILSON, JR.,
                                                         Appellees



                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 11-002170-CV-272


                         MEMORANDUM OPINION


      On August 9, 2012, this Court received appellant Tribo Production Company,

Ltd.’s unopposed motion to dismiss its appeal in this matter.     See TEX. R. APP. P.

42.1(a)(1). In its motion, appellant explains that the trial court granted appellant’s

motion for new trial and set aside the default judgment, which is the basis for this

appeal. After reviewing the contents of appellant’s motion, we conclude that this

appeal is moot and that dismissal would not prevent a party from seeking relief to
which it would otherwise be entitled. Accordingly, the motion is granted, and the

appeal is dismissed.




                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed August 30, 2012
[CV06]




Tribo Production Company LTD v. Newcomb                                    Page 2